DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 14, 2021 has been entered.  Claims 1, 2, and 4-20 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 11, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine) in view of Connor (U.S. 2015/0309563 A1) (hereinafter – Connor).
Re. Claim 1: Chahine teaches a device for monitoring breathing or movement of a living being (Abstract: “A knitted or woven garment configured for sensing movement of an adjacent underlying body portion of a wearer…”), comprising:
a sensor (Fig. 1, stretch sensors 18), the sensor including a conductive elastomer (Paragraph 0056: “The sensor 18 can be… an electroactive polymer (EAP) including a dielectric EAP (e.g. dielectric elastomer)”) having a variable resistance (Paragraph 0132: “Electrically conductive sensors 18 can configured to have varying resistances...”); and

Chahine does not teach the invention further comprising the textile having a plurality of layers including a first layer and a second layer opposite the first layer, the conductive elastomer being disposed within the textile between the first layer and the second layer.
Connor teaches the invention further comprising the textile having a plurality of layers including a first layer and a second layer opposite the first layer, the conductive elastomer being disposed within the textile between the first layer and the second layer (Paragraph 0451: “… a flexible energy pathway can be inserted into a channel between two layers of fabric…;” Paragraphs 0150-0156: a flexible energy pathway encompasses planar conductive elastomers).  Connor teaches analogous art in the technology of body-worn sensors for motion capture (Abstract).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of sensors disposed between two fabric layers of Connor for the interwoven sensors of Chahine.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, absent a teaching as to the criticality of requiring attachment of sensors to a garment specifically using layers as opposed to other methods (such as the interwoven technique used by Chahine), this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.  
Re. Claims 2 and 14: Chahine in view of Connor teach the invention according to claims 1 and 11.  Chahine further teaches the invention wherein the conductive elastomer is planar (Fig. 10, showing sensor fibers woven into a layer, i.e., planar with the fabric, described in Abstract: “A knitted or woven garment… including a plurality of fibres knitted together to form a layer of the garment”).
Re. Claim 4 and 16: Chahine in view of Connor teach the invention according to claims 1 and 11.  Chahine further teaches the invention wherein the sensor defines a first end and a second end opposite the first end, and wherein the sensor includes an electrical connector, and wherein the first end and the second end are disposed within the electrical connector (Paragraph 0056: “The sensor 18 can be a stretch sensor 18 configured as a flexible cylindrical cord/fibres having electrical terminals at each end connected to the conducive pathway(s) 19 and/or the electrical connector(s) 21).
Re. Claims 5 and 17: Chahine in view of Connor teach the invention according to claims 4 and 16.  Chahine further teaches the invention wherein the sensor includes a second conductive elastomer having a variable resistance different than the conductive elastomer (Paragraph 0132: “Electrically conductive sensors 18 can configured to have varying resistances…”).
Re. Claim 6: Chahine in view of Connor teach the invention according to claim 5.  Chahine further teaches the invention wherein the textile defines a length, width, and height, and wherein the conductive elastomer and the second conductive elastomer are each at least one from the group consisting of: disposed entirely at the same height within the textile (Paragraph 0125: “… electrical conducting components 18,19… can be integrated into a common layer 23 by interlacing at least one fibre or yarn of each section 22,24… it is recognised that the sections 22,24 can be contained within the same layer 23 rather in overlapping layers”); and disposed at entirely at different heights within the textile (Paragraph 0053: “… this embedded/integrated manner of the components 18,19 is distinct from different embodiments where the components 18,19 can be applied (e.g. stitched, adhered, etc.) 
Re. Claim 7: Chahine in view of Connor teach the invention according to claim 1.  Chahine further teaches the invention further including a non-conductive material enclosing the conductive elastomer (Paragraph 0056: “In one embodiment the stretch sensor 18 can include an electroactive polymer (EAP) including a dielectric EAP (e.g. dielectric elastomer);” paragraph 0058: “The electrically conductive thread 18 incorporated into the garment 10… can be insulated”).
Re. Claims 8 and 19: Chahine in view of Connor teach the invention according to claims 1 and 11.  Chahine further teaches the invention wherein the textile is at least one from the group consisting of a garment (Abstract: “A knitted garment configured for sensing movement of an adjacent underlying body portion of a wearer of the garment…”), a bed sheet, and a patch including an adhesive configure to be removably adhered to skin of the living being.
Re. Claim 10: Chahine in view of Connor teach the invention according to claim 1.  Chahine further teaches the invention wherein the conductive elastomer changes resistance when the conductive elastomer is deformed (Paragraph 0055: “The stretch sensor 18 can be for example a capacitive and/or resistive sensor 18 which changes its capacitance or resistance as a function of elongation of the fibres comprising the stretch sensor 18”).
Re. Claim 11: Chahine teaches a medical system for monitoring breathing or movement of a living being having a body (Abstract: “A knitted or woven garment configured for sensing movement of an adjacent underlying body portion of a wearer…”), comprising:
a sensor (Fig. 1, stretch sensors 18), the sensor including a conductive elastomer (Paragraph 0056: “The sensor 18 can be… an electroactive polymer (EAP) including a dielectric EAP (e.g. dielectric 
a textile engaged to the sensor (Abstract: “A knitted or woven garment… including a plurality of fibres knitted together to form a layer of the garment”); and
a controller in communication with the sensor (Fig. 2, a controller 16), the controller being configured to, in real time (Paragraph 0026: “Disclosed is a yoga suit (garment 10) with integrated stretch sensors 18 able to measure the body posture of the student 12, and give the student real time feedback for improvements”), the controller, being configured to, in real time:
measure changes in a resistance of the conductive elastomer (Paragraph 0026: “The system can use stretch sensors 18 integrated in a yoga suit 10 to measure yoga movements and yoga postures (i.e. movements due to activities) via readings obtained from the sensors 18 due to movements of specific body parts or regions 14 adjacent to the sensors 18 in the knitted garment 10”).
Chahine does not explicitly teach the invention further comprising:
the measured changes being indicative of at least one selected from the group consisting of a frequency of movement and a pattern of movement;
assign a first value to the frequency of movement
and a second value to the pattern of movement; and
correlate the first and second value to at least one predetermined value.
Connor teaches the invention further comprising: 
the measured changes being indicative of at least one selected from the group consisting of a frequency of movement and a pattern of movement (Paragraph 0235);

and a second value to the pattern of movement (Paragraph 0146: the value of speed in movement patterns can be correlated to types of movement, and may also be correlated to improve accuracy of joint angle; additionally or alternatively, flow parameters discussed in Paragraph 0443); and
correlate the first and second value to at least one predetermined value (Paragraphs 0443-0445 and 0481: various statistical methods can be used to correlate relationship between sensor signals including flow parameters and joint angle).
Connor teaches analogous art in the technology of body-worn sensors for motion capture (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Chahine to measure changes in frequency and patterns of motion and assign first and second values to parameters to perform a correlation, the motivation being that, since the invention of Chahine is interested in identifying dynamic movement, parameters such as frequency and speed or further flow parameters can provide accurate estimation of joint angles (Paragraph 0481).
Additionally or alternatively, Examiner notes that in order for Chahine to identify movement patterns, values of motion and frequency may be implicitly assigned and correlated since Chahine measures dynamic movements).
Re. Claim 13: Chahine in view of Connor teach the invention according to claim 11.  Chahine further teaches the invention wherein the controller includes a wireless communication transmitter/receiver configured to communicate with a remote controller (Paragraph 0026: “The system 
Re. Claim 18: Chahine in view of Connor teach the invention according to claim 11.  Chahine further teaches the invention wherein the controller is integral with the textile (Paragraph 0049: “The garment 10 can be a form-fitting garment comprising textile… an electronic device (e.g. controller 16) attached to the textile 10 for receiving body activity signals generated and transmitted by the sensors 18…”).

	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine) in view of Connor (U.S. 2015/0309563 A1) (hereinafter – Connor) in further view of Longinotti-Buitoni et al. (U.S. 2017/0196513 A1) (hereinafter – LB).
Re. Claims 9 and 15: Chahine in view of Connor teach the invention according to claims 1 and 11.  However, Chahine and Connor do not explicitly teach the invention wherein the variable resistance of the conductive elastomer is between 1 kohms and 100 kohms.
LB teaches the invention wherein the variable resistance of the conductive elastomer is between 1 kohms and 100 kohms (Paragraph 0397: “The conductance (e.g., resistance) varied with applied force between approximately 1.6 kohms to 2 kohms;” paragraph 0398: “In general, the resistance may be within a range of a few hundred ohms to a few hundred kohms”).  LB teaches analogous art in the technology of variable-resistance stretch sensors which monitor motion/breathing of a patient (Paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the variable resistance of the range from 1 kohms to 100 kohms as required by the 
Furthermore, it would have been an obvious matter of design choice to modify Chahine in view of Connor to have the variable resistance of the sensors range from 1 kohms to 100 kohms since the applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the variable resistance of the sensors must range from 1 kohms to 100 kohms, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine) in view of Connor (U.S. 2015/0309563 A1) (hereinafter – Connor) in further view of Ding et al. (U.S 2016/0038083 A1) (hereinafter – Ding).
Re. Claim 12: Chahine in view of Connor teach the invention according to claim 11.  Chahine also teaches the invention wherein the controller is further configured to: identify a breathing pattern based on the measured changes in the resistance of the conductive elastomer (Paragraph 0074: “In one embodiment, a garment includes a stretch sensor on a chest portion 24 of the garment to generate signals representative of breathing frequency of a wearer of the garment”).  

assign a third value to the breathing pattern; 
compare the third value to a plurality of predetermined values for abnormal breathing patterns; and,
if the identified breathing pattern corresponds to one of the plurality of predetermined values for abnormal breathing patterns, generate an alert.
Ding teaches the invention wherein the controller is further configured to:
assign a third value to the breathing pattern (Paragraph 0184: analyzing breathing data and comparison to a predetermined threshold to determine tiredness; Paragraph 0197: calculating breathing quality by comparison of different portions of resistance curves, assigning values thereafter, as seen in Fig. 17: “good”); 
compare the third value to a plurality of predetermined values for abnormal breathing patterns (Paragraph 0157: “For example, the controller 250 determines… improper breathing pattern of a wearer of the garment 200 from the resistance signal provided by the first sensing component 210 and the second sensing component 220;” Paragraph 0197: “Different portions of the resistance curves correspond to breathing quality…”); and
if the identified breathing pattern corresponds to one of the plurality of predetermined values for abnormal breathing patterns, generate an alert (Paragraph 0157: “In response to the determination, the controller 250 can… alert the wearer…”).
Ding teaches analogous art in the technology of sensing garments (Abstract).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine) in view of Connor (U.S. 2015/0309563 A1) (hereinafter – Connor) in further view of Longinotti-Buitoni et al. (U.S. 2017/0196513 A1) (hereinafter – LB) in further view of Ding et al. (U.S 2016/0038083 A1) (hereinafter – Ding).
Re. Claim 20: Chahine teaches a medical system for monitoring breathing or movement of a living being having a body (Abstract: “A knitted or woven garment configured for sensing movement of an adjacent underlying body portion of a wearer…”).  Chahine does not teach the medical system comprising a sensor including a conductive elastomer having a variable resistance between 1 kohms and 100 kohms.
LB teaches the invention wherein the variable resistance of the conductive elastomer is between 1 kohms and 100 kohms (Paragraph 0397: “The conductance (e.g., resistance) varied with applied force between approximately 1.6 kohms to 2 kohms;” paragraph 0398: “In general, the resistance may be within a range of a few hundred ohms to a few hundred kohms”).  LB teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the variable resistance of the range from 1 kohms to 100 kohms as required by the claim since the range of resistivity of the conductive sensor is a result-effective variable which contributes to the overall sensing capabilities of the device, and LB teaches that values from a few hundred ohms to a few hundred kohms may be used (Paragraph 0397).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it would have been an obvious matter of design choice to modify Chahine to have the variable resistance of the sensors range from 1 kohms to 100 kohms since the applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the variable resistance of the sensors must range from 1 kohms to 100 kohms, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Chahine further teaches the invention comprising: 
a textile (Abstract: “A knitted or woven garment… including a plurality of fibres knitted together to form a layer of the garment”), 
the sensor being enclosed within the textile (Paragraph 0053: “… the knitted sections 22, 24 contain embedded therein the garment body layer 23 the knitted conductive pathways 19 with knitted 
the sensor defining a first end and a second end opposite the first end, the sensor includes an electrical connector extending away from the textile, and the first end and the second end are disposed within the electrical connector (Paragraph 0056: “The sensor 18 can be a stretch sensor 18 configured as a flexible cylindrical cord/fibres having electrical terminals at each end connected to the conducive pathway(s) 19 and/or the electrical connector(s) 21); 
a controller in communication with the sensor (Fig. 2, a controller 16) and configured to receive the electrical connector, the controller being configured to, in real time (Paragraph 0026: “Disclosed is a yoga suit (garment 10) with integrated stretch sensors 18 able to measure the body posture of the student 12, and give the student real time feedback for improvements”): 
measure changes in a resistance of the conductive elastomer (Paragraph 0026: “The system can use stretch sensors 18 integrated in a yoga suit 10 to measure yoga movements and yoga postures (i.e. movements due to activities) via readings obtained from the sensors 18 due to movements of specific body parts or regions 14 adjacent to the sensors 18 in the knitted garment 10”); 
Chahine in view of LB do not teach the invention further comprising: 
the measured changes being indicative of at least one selected from the group consisting of a frequency of movement and a pattern of movement;
assign a first value to the frequency of movement
and a second value to the pattern of movement; and

Connor teaches the invention further comprising: 
the measured changes being indicative of at least one selected from the group consisting of a frequency of movement and a pattern of movement (Paragraph 0235);
assign a first value to the frequency of movement (Paragraph 0235: a value of frequency can be an independent variable to be correlated in multivariate analysis to a joint angle; additionally or alternatively, flow parameters discussed in Paragraph 0443)
and a second value to the pattern of movement (Paragraph 0146: the value of speed in movement patterns can be correlated to types of movement, and may also be correlated to improve accuracy of joint angle; additionally or alternatively, flow parameters discussed in Paragraph 0443); and
correlate the first and second value to at least one predetermined value (Paragraphs 0443-0445 and 0481: various statistical methods can be used to correlate relationship between sensor signals including flow parameters and joint angle).
Connor teaches analogous art in the technology of body-worn sensors for motion capture (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Chahine in view of LB to measure changes in frequency and patterns of motion and assign first and second values to parameters to perform a correlation, the motivation being that, since the invention of Chahine in view of LB is interested in identifying dynamic movement, parameters such as frequency and speed or further flow parameters can provide accurate estimation of joint angles (Paragraph 0481).

Chahine further teaches the invention wherein the body of the living being applies a force to the textile (Paragraph 0085: “Further, the body data can include representations of the correlation between a particular magnitude of a sensor signal represented in the sensor data and the degree of activity of a muscle controlling a skin surface underlying the sensor”) without direct contact to the sensor (Paragraph 0058: “In one embodiment, the conductive thread can be insulated”);
Chahine further teaches the invention wherein the controller is able to identify a breathing pattern based on the measured changes in the resistance of the conductive elastomer (Paragraph 0074: “In one embodiment, a garment includes a stretch sensor on a chest portion 24 of the garment to generate signals representative of breathing frequency of a wearer of the garment”).
Chahine in view of LB in further view of Connor do not teach the invention wherein the controller is further configured to: 
assign a third value to the breathing pattern; 
compare the third value to a plurality of predetermined values for abnormal breathing patterns; and,
if the identified breathing pattern corresponds to one of the plurality of predetermined values for abnormal breathing patterns, generate an alert.
Ding teaches the invention wherein the controller is further configured to:
assign a third value to the breathing pattern (Paragraph 0184: analyzing breathing data and comparison to a predetermined threshold to determine tiredness; Paragraph 0197: calculating breathing 
compare the third value to a plurality of predetermined values for abnormal breathing patterns (Paragraph 0157: “For example, the controller 250 determines… improper breathing pattern of a wearer of the garment 200 from the resistance signal provided by the first sensing component 210 and the second sensing component 220;” Paragraph 0197: “Different portions of the resistance curves correspond to breathing quality…”); and
if the identified breathing pattern corresponds to one of the plurality of predetermined values for abnormal breathing patterns, generate an alert (Paragraph 0157: “In response to the determination, the controller 250 can… alert the wearer…”).
Ding teaches analogous art in the technology of sensing garments (Abstract).
The invention of Chahine in view of LB in further view of Connor is concerned with monitoring healthy activity of a user (Paragraph 0045), wherein breathing patterns are a useful parameter to be monitored (Paragraph 0074). The invention by Chahine also provides feedback while the user is performing a certain activity (Paragraph 0024).  Therefore it would have been obvious to modify Chahine in view of LB in further view of Connor by configuring the controller to identify breath patterns that correspond to abnormal breathing and generating an alert if such correspondence is found, the motivation being that identifying and generating an alert provides an indication of a decline in performance, under exertion or over exertion of a user while performing an activity (paragraph 0157).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791